Exhibit 10.35.1




cocacolaa54.jpg [cocacolaa54.jpg]
            
 
Coca-Cola Plaza
Atlanta, Georgia
 
 
 
ADDRESS REPLY TO:
James R. Quincey
Chairman and Chief Executive Officer
The Coca-Cola Company
 
P.O. Box 1734
 
 
Atlanta, GA 303031
______________
 
 
404-676-9980
Fax: 404-598-9980



December 13, 2019






Bernhard Goepelt
The Coca-Cola Company
Atlanta, Georgia


Dear Bernhard,


This letter outlines the terms of your separation. All applicable elements of
your separation package will be paid under the terms of the relevant policies
and plans of The Coca-Cola Company (the “Company”).


1.
You will step down from your current position as Senior Vice President, General
Counsel & Chief Legal Officer on December 31, 2019.



2.
We would like you to continue with the Company to assist with transition through
February 29, 2020 (“Separation Date”).  The information in this letter assumes
that you will continue this transition and will sign the enclosed release by
December 31, 2019.  Otherwise, your separation date will be December 31, 2019.



3.
Upon the Company's request, you will resign as a director of any company in
which the Company has the right to appoint one or more directors.  



4.
If you sign the enclosed release, you will be eligible for a benefit under The
Coca-Cola Company Severance Pay Plan equivalent to two years of base salary,
based on your current annual salary. This amount will be paid in a lump sum
shortly after your Separation Date. This amount is subject to all applicable tax
and withholdings.



5.
Your base salary will remain at the current rate until your Separation Date. You
will not receive future increases.



6.
If you remain employed through December 31, 2019, you will receive an annual
incentive award for 2019. The actual payment amount is contingent upon actual
Company performance and your performance. Any award will be paid on or about
March 15, 2020. Your participation and any award made to you shall be determined
by the Compensation Committee.



7.
If you remain employed through February 29, 2020, you will receive an annual
incentive award for 2020, prorated for two months. The actual payment amount is
contingent upon actual Company






--------------------------------------------------------------------------------

Exhibit 10.35.1




performance and your performance. Any award will be paid on or about March 15,
2021. Your participation and any award made to you shall be determined by the
Compensation Committee.


8.
You will be eligible for retiree health and welfare coverage. Enrollment
information will be mailed to you shortly after your Separation Date and will
provide information about your coverage options and the costs.



9.
All performance share unit (PSU) awards which you previously have received will
be treated according to the terms of The Coca-Cola Company’s applicable
restricted stock plans and programs as well as your related PSU Agreements. You
will be personally liable for paying any taxes owed upon receipt of any award.



10.
All options you currently hold will vest and be exercisable according to the
terms of the Company’s applicable stock option plans and programs as well as
your related Stock Option Grant Agreements.



11.
When you exercise your vested stock options, you will be personally liable for
paying any taxes owed on such exercises.



1.
You will not receive any additional equity grants.



2.
Your retirement benefits will consist of those benefits you have accrued under
the standard terms and conditions of the plans in which you participate and in
which benefits are vested as of your Separation Date.



3.
You will continue to be reimbursed up to $10,000 per year in financial planning
and related expenses incurred by you annually up through your Separation Date.



4.
The Company will provide at its expense outplacement services through a
designated services provider.



5.
The terms and conditions in this letter are further conditioned upon your
signing and adhering to the attached Full and Complete Release and Agreement on
Competition, Trade Secrets and Confidentiality.



Please contact Lisa Chang should you have any additional questions regarding the
terms of this letter or the terms of any of the benefit plans.


Sincerely,


/s/ James Quincey


James Quincey
Chairman and CEO




Agreed to and accepted this 19 day of December, 2019.


/s/ Bernhard Goepelt                
Bernhard Goepelt


Attachments


cc:    Executive Compensation
Executive Services



